Browning, Judge,
dissenting:
I respectfully dissent from the decision of the Court, believing that the action of the trial chancellor in dissolving the injunction was a matter within his judicial discretion, and that such discretion was not abused upon the pleadings and evidence before him. There can be no question about the applicable general principles. The decisions of this Court are uniform to the effect that it is within the judicial discretion of a trial chancellor whether a temporary injunction shall be dissolved or continued in effect. The City of Huntington v. Greene Line Terminal Company, 126 W. Va. 463, 28 S. E. 2d. 905; Kessel, et al. v. Cohen, et al., 104 W. Va. 296, 140 S. E. 15.
Although there are exceptions, there can be no doubt that the general rule is to the effect that, where the answer fully and plainly denies the material allegations of the bill, the injunction should be dissolved on motion in the absence of proof of such allegations. Robrecht v. Robrecht, et al., 46 W. Va. 738, 34 S. E. 801. In the Robrecht case, this Court refused to disturb the ruling of the trial chancellor in not dissolving the injunction, but *679the Court plainly points out that the facts brought the cause within the exception to the general rule, and many cases are cited in the opinion in support of the general rule heretofore stated.
As pointed out in the majority opinion, this Court has not heretofore passed upon the question of the weight which a trial chancellor should give to a temporary injunction awarded by this Court, or a Judge thereof in vacation, under the provisions of Code, 53-5-5. The Virginia Court, in construing a statute similar to ours, first held that mandamus would lie to compel a trial judge to carry out the order of an appellate judge who had granted an injunction, and that the trial judge should not dissolve such an injunction. However, as is also noted in the majority opinion, these earlier decisions of the Virginia Court were overruled in Nichols v. Central Virginia Power Co., 143 Va. 405, 130 S. E. 764, and it was there held that an injunction granted by the appellate court, or a judge thereof in vacation, was of the same effect as a temporary injunction granted by a trial chancellor.
It will be observed from the facts stated in the majority opinion that, after the granting of the temporary injunction by three Judges of this Court, an amended answer was filed by one of the defendants and two affidavits were filed in support of the motion to dissolve, all of which information was not before the Court when the injunction was granted. Furthermore, a hearing was held before the trial chancellor upon the petition of the defendant Sheffek Asseff for the appointment of a receiver, which evidence was not transcribed and is not a part of this record. However, it must be presumed that any action which the trial chancellor took upon the evidence he heard was proper, in the absence of a showing to the contrary, and it is inconceivable that such evidence would not have been pertinent as to the question of dissolution of the injunction, as well as to the appointment of a receiver.
It is my opinion that it has not been shown that the *680discretion of the trial chancellor was not soundly exercised, and, in the absence of such a showing, his decree should not be disturbed. Kessel, et al. v. Cohen, et al., supra.
Although I think it would be indiscreet to discuss at length the issues here presented, because the case is going back for further proceedings, it must be observed that the trial chancellor sustained the defendants’ demurrer to the bill of complaint as to John Michael Lewis, but overruled such demurrer as to his wife Mildred C. Lewis, the other plaintiff. It was upon the allegations of the bill as to his duress upon the co-plaintiff Mildred C. Lewis, that his wife was able to state a cause of action cognizable in a court of equity, although the male plaintiff was out of the case because the bill showed him to be without clean hands. No amended bill was thereafter filed in behalf of the male plaintiff, and the record, as it presently stands, shows no evidence which would justify the trial chancellor in reversing his ruling in sustaining the defendants’ demurrer as to him. Thereafter, he was permitted to obtain all of the rights and benefits of his wife, the co-plaintiff, and, by the injunction order entered by this Court on April 4, 1956, the defendants were directed to deliver possession and control of the grocery store business in question “to the plaintiffs John Michael Lewis and Mildred C. Lewis.” The evidence presented to the trial chancellor thereafter shows that both plaintiffs did enter into and take possession of the business, the stock of ivhich was, as shown by evidence which is undenied at the present time, six times greater than at the time the defendants had assumed control of it, and that, among other things, they took $800.00 from the cash register on the day the injunction was served. In other words, a plaintiff, who was in a court of equity because of allegations against her co-plaintiff, which put him out upon demurrer because of unclean hands, grasped the hands of her co-plaintiff and permitted him to do indirectly what he could not have done directly. Without saying more, it is my opinion that the trial chancellor did not abuse his discretion in dissolving *681the injunction upon the pleadings and all of the facts before him, particularly those which came to his attention after the temporary injunction was granted by three Judges of this Court. I would affirm the decree of the trial chancellor by which the injunction was dissolved.
I am authorized to state that Judge Haymond concurs in the views expressed in this dissent.